Noah Gotson, Esquire
Identification No. 34323

email ne@gorsonlaw.com

Arnold Silverstein, Esq

Identification No. 18344

email arnold.silverstein@gmail.com

1845 Walnut Street #1300

Philadelphia, PA 19103

(215) 569-4661 Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
VS. : CRIMINAL, NO. 20-CR-210

MICHAEL “OZZTR” MYERS”

MOTION TO DISMISS COUNT THREE AND FIVE OF THE
INDICTMENT CHARGING 18 USC 1519

TO THE HONORABLE, THE JUDGE OF THE SAID COURT:

Defendant, Michael “Ozzie” Myers, by and through co-counsel, Noah Gorson and
Arnold Silverstein (“counsel”), file the forgoing motion for dismissal of counts three, five
and eight of the above filed Indictment, and in support of this motion state:

1. On of about July 21, 2020, Defendant was charged in an cight count
Indictment with violations of 18 U.S.C. § 241 (conspitacy to deprive persons of civil rights),
52U,S.C. § 10307(c) (conspiring to illegally vote in federal election) and related charges all
stemming from elections held in Philadelphia from in or about April 2014 to June 2016.

2. In counts three and five Defendant is charged with a violation of 18 USC
1519, destruction, alteration, or falsification of records in Federal investigations and
bankruptcy.

3. 18 USC 1519 provides: Whoever knowingly alters, destroys, mutilates,
coniceals, covers up, falsifies, or makes a false entry in any record, document, or tangible
object with the intent to impede, obstruct, or influence the investigation or proper
administration of any mattet within the jurisdiction of any department or agency of the
United States or any case filed under title 11, or in relation to ot contemplation of any such
matter or case.

4, Under 18 U.S.C.S. § 1519, the government must first prove that
a docutnent in issue is false or contains false entties. It must also demonstrate that: (1) the
defendant intended to impede an investigation into any matter and of in relation to ot in
contemplation of any matter; and (2) the matter at issue was within the federal government's
jurisdiction.

5. An indictment may not merely recite the essential elements of the offense
chatged; it must allege specific facts that fall within the scope of the relevant ctiminal
statute, Id.; United States v. Kemp, 500 F.3d 257, 280 (3d Cir. 2007). All facts alleged in the
indictment must be taken as true, and the court is to employ a "common sense construction"
thereof. No greater specificity than the statutory language is required so long as there is
sufficient factual orientation to permit the defendant to prepare his defense and to invoke
double jeopardy in the event of a subsequent prosecution. An appellate court exercises
plenary review over this challenge.

6. Both counts three and five of the indictment must be dismissed as it does
not apprise Defendant of the issues he must be prepared to face at trial because the
indictment fails to allege a factual orientation that supports an intent to impede
an investigation into any matter and ot in telation to or in contemplation of any matter.

MEMO OF LAW

Defendant moves to dismiss counts three and five of the indictment because
the Government never alleged in the indictment that the Defendant intended to impede an
investigation or allege that an investigation existed.

The indictment does not advise the Defendant of the existence of a Federal
investigation, The paragraphs incorporated into three and five merely show an intent to
pump up votes for Defendant’s candidates, not conceal evidence ftom any investigation. In
fact, the “false entries” are intended to pump up votes and ate in fact the crime committed
as opposed to an attempt to conceal a crime.

For the above reasons Counts three and five of the indictment must be
dismissed.

WHEREFORE Defendant requests that Counts Three and Five of the Indictment
be dismissed.
RESPECTFULLY SUBMITTED:

By: _/s/ Noah Gorson
NOAH GORSON, EsQurre
ATTORNEY FOR DEFENDANT

By: _/s/ Arnold Silverstein
ARNOLD SILVERSTEIN, ESQUIRE
ATTORNEY FOR DEFENDANT
CERTIFICATE OF SERVICE

I hereby certify that a true and cottect copy of the foregoing Motion was served
upon the following in the manner indicated on today's date of January 7, 2021.

ECF
Honorable Paul S. Diamond
U.S. Courthouse
601 Market Street, Room 14614
Philadelphia, PA 19106-1773

ECF
Depattment of Justice
United States Attorney=s Office
Eastern District of Pennsylvania
Assistant United States Attorney
Eric Gibson, Esq.
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106-4476

By: _/s/ Noah Gorson
NOAH GORSON, ESQUIRE
